1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
                                       UNITED STATES DISTRICT COURT
7
                                      EASTERN DISTRICT OF CALIFORNIA
8                                                  FRESNO BRANCH
9
10
     LINDA ANN ZAFFERANO,                                        Case No.: 1:17-cv-01165-JDP
11
                         Plaintiff,
12
     vs.                                                         STIPULATION AND ORDER FOR THE
13                                                               AWARD OF ATTORNEY FEES
     NANCY A BERRYHILL,                                          PURSUANT TO THE EQUAL ACCESS
14                                                               TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                       Defendant
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of THREE-THOUSAND ONE-HUNDRED THIRTEEN and SEVENTY-
21
     THREE ($3,113.73). This amount represents compensation for all legal services rendered on
22
23   behalf of Plaintiff, to date, by counsel in connection with this civil action, in accordance with 28

24   U.S.C. § 2412.
25           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
26
     will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
27
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
28

                                STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                 PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     1:17-cv-01165-JDP                                                                              Page 1
1    assignment will depend on whether the fees and expenses are subject to any offset allowed under
2    the United States Department of the Treasury's Offset Program. After the order for EAJA fees
3
     and expenses is entered, the government will determine whether they are subject to any offset.
4
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
5
6    determines that Plaintiff does not owe a federal debt, then the government shall cause the

7    payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the
8
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
9
             This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
10
     attorney fees and expenses, and does not constitute an admission of liability on the part of
11
12   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

13   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
14
     EAJA attorney fees and expenses in connection with this action.
15
             This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
16
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
17
18
19                                                   Respectfully submitted,
20
     Dated: March 8, 2019                              /s/ Shellie Lott
21                                                     SHELLIE LOTT
                                                       Attorney for Plaintiff
22
23
                                                       McGREGOR W. SCOTT
                                                       United States Attorney
24                                                     DEBORAH L. STACHEL
                                                       Regional Chief Counsel, Region IX
25
26   Date: March 8, 2019                                /s/ Daniel Talbert
                                                       (As authorized via email on 3/7/19)
27                                                     DANIEL TALBERT
                                                       Special Assistant United States Attorney
28

                           STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                            PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     1:17-cv-01165-JDP                                                                              Page 2
1                                                            ORDER
2
3                        IT IS SO ORDERED.

4
5                        Dated:       March 8, 2019
                                                                   UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                   PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     1:17-cv-01165-JDP                                                                                Page 3
